      Case 1:18-cv-10364-LGS-SDA Document 797 Filed 04/01/21 Page 1 of 1




March 31, 2021
                                                                          4/1/2021
VIA ECF
The Honorable Stewart D. Aaron       Request GRANTED. Counsel for Plaintiffs and counsel for Refinitiv
United States District Court for the shall appear for a remote telephone conference on Monday, April 5,
Southern District of New York        2021, at 9 a.m. EDT. At the scheduled time, the parties shall each
500 Pearl Street                     separately call (888) 278-0296 (or (214) 765-0479) and enter access
New York, NY 10007                   code 6489745. SO ORDERED.
                                     Dated: 4/1/2021
Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., (1:18-cv-10364)

Dear Magistrate Judge Aaron:

We write on behalf of nonparty Refinitiv US LLC (“Refinitiv”) respectfully requesting an
adjournment of the telephonic pre-motion conference scheduled for Friday, April 2, 2021 in the
above-referenced action.

On Wednesday, March 31, 2021, this Court scheduled a telephonic conference for Friday, April 2,
2021 at 2:00 pm EDT to address the issues raised in ECF 787, 791, and 792.

Counsel for Refinitiv are unavailable on April 2 due to pre-existing travel schedules. We contacted
counsel for Plaintiffs, informed them of our intention to request an adjournment from the Court,
and proposed alternate dates.

Both counsel for Refinitiv and counsel for Plaintiffs have limited availability during the week of
April 5. With the consent of Plaintiffs’ counsel, we propose the following alternate dates: April
5, 2021 or April 14, 2021.

There have been no previous requests for adjournment or extension as regards this conference.

Respectfully submitted,


/s/ Paula Howell Anderson
Paula Howell Anderson
SHEARMAN & STERLING LLP
599 Lexington Avenue
New York, NY 10022
Tel. 212-848-7727
Email: paula.anderson@shearman.com

Attorney for Non-Party Refinitiv US LLP

cc:     All Counsel of Record (via ECF)
